                          United States District Court
                                    for the
                          Southern District of Florida

Odalys Abreu, Plaintiff                )
                                       )
v.                                     )
                                       ) Civil Action No. 18-21029-Civ-Scola
Nancy A. Berryhill, Acting             )
Commissioner of Social Security        )
Administration, Defendant              )

     Opinion Order Adopting Magistrate’s Report and Recommendation
       This matter was referred to United States Magistrate Judge Edwin G.
Torres for a ruling on all pre-trial, nondispositive matters, and for a Report and
Recommendation on any dispositive matters. On January 15, 2019, Judge
Torres issued a Report and Recommendation (the “R&R,” ECF No. 22),
recommending that the Court deny Plaintiff Odalys Abreu’s (“Abreu”) motion for
summary judgment (ECF No. 17) and that the Court grant Defendant Nancy A.
Beryhill’s (the “Commissioner”) motion for summary judgment (ECF No. 19).
Abreu timely objected to the R&R. (the “Objection,” ECF No. 23.) Having
conducted a de novo review the entire record and the applicable law, the Court
overrules the Objection (ECF No. 23), affirms and adopts in full the R&R
(ECF No. 22), denies Abreu’s motion for summary judgment (ECF No. 17) and
grants the Commissioner’s motion for summary judgment (ECF No. 19).
       In the Objection, Abreu argued that (1) the ALJ failed to consider a
handicap placard issued to Abreu by Dr. Abrue, a treating physician, (2) the
ALJ failed to provide good cause for rejecting the medical opinion of Dr.
Ference, another treating physician Abreu, (3) contrary to the ALJ’s
determination, the medical-vocational guidelines (the “Grids”) support a finding
of disability, and (4) the ALJ failed to reconcile alleged contradictions between
the residual functional capacity assessment (the “RFC”) an the opinion of the
vocational expert (“VE”) who testified at the administrative hearing below. (ECF
No. 23.) The Court will address each point in turn.
       First, Abreu contends that the ALJ’s decision was not supported by
substantial evidence due to the ALJ’s failure to reference or weigh the handicap
placard, which she characterizes as a medical opinion. While an ALJ is
“required to state with particularity the weight [given to] the different medical
opinions,” Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987), “there is no
rigid requirement,” Dryer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).
Additionally, here, the ALJ had good cause not to consider the handicap
placard completed by Dr. Abreu because it is “not accompanied by objective
medical evidence [and] is wholly conclusory.” Edwards v. Sullivan, 937 F.2d
580, 583–84 (11th Cir. 1991); (R&R, ECF No. 22 at pp. 9–11.) Abreu’s first
objection is overruled.
       Second, Abreu claims that the ALJ failed to provide good cause for
rejecting Dr. Ference’s medical opinion. However, the ALJ expressly relied on
Abreu’s testimony in deciding to give little weight to Dr. Ference’s medical
opinion. While Abreu may ultimately disagree on whether there is an
inconsistency between her testimony and Dr. Ference’s medical opinion, “[t]he
[Commissioner], and not the court, is charged with the duty to weigh the
evidence, to resolve material conflicts in the testimony, and to determine cases
accordingly.” Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986) (citing
Laffoon v. Califano, 558 F.2d 253, 254 (5th Cir. 1997)); (R&R, ECF No. 22 at
pp. 11–13.) Abreu’s second objection is overruled.
       Third, Abreu argues that had the ALJ properly considered the medical
opinions, the ALJ would have found Abreu to be limited to sedentary or less
than sedentary work; thus, the required application of Section 201.00(h)(1) of
the grids calls for a finding of disability. However, because the Court finds that
the ALJ properly considered the medical opinions this argument fails. Further,
here, the ALJ used a VE and the Eleventh Circuit “has never held that when
the ALJ uses [vocational expert] testimony, the ALJ must also consider the
grids.” Watson v. Astrue, 376 F. App’x 953, 958 (11th Cir. 2010) (emphasis in
original); (R&R, ECF No. 22 at pp. 13–16.) Abreu’s third objection is overruled.
       Fourth, Abreu claims that the ALJ’s decision to rely on the VE’s
testimony is not supported by substantial evidence. The RFC states that the
Plaintiff “is able to frequently avoid distractions.” (ECF No. 14 at p. 24.) Social
Security Ruling 83-10, which provides guidance in assessing a claimant’s RFC
from a physical strength and exertional standpoint, defines “Frequent” to
“mean[] occurring from one-third to two-thirds of the time.” SSR 83-10, 1983
WL 31251, at *6. From this, Abreu deduces that the ALJ necessarily
determined her unable to “avoid distractions” one-third to two-thirds of the
time. And because the VE testified that an individual off-task ten-percent of the
time is “not going to be able to maintain employment,” (TR. 104), Abreu argues
that the RCF statement negates the finding that she is able to perform work
existing in significant numbers in the national economy. But Abreu cites no
authority to support the application of the definition of “frequent” under SSR
83-10 to psychological symptoms. Moreover, the ALJ made clear that Abreu
can maintain concentration for at least two-hours at a time and might be off-
task for only five-minutes per hour. This is consistent with the VE’s testimony
that five-minutes off-task is to be expected when working. The Court agrees
with Judge Torres that there are no inconsistencies between the ALJ and VE.
Abreu’s fourth objection is overruled.
      In sum, the Court overrules the Objection (ECF No. 23). The Report and
Recommendation (ECF No. 22) is affirmed and adopted in full. Abreu’s
motion for summary judgment (ECF No. 17) is denied. The Commissioner’s
motion for summary judgment (ECF No. 19) is granted. The Clerk is directed
to close this case. All pending motions are denied as moot.
     Done and ordered in Chambers, at Miami, Florida, on July 16, 2019.


                                        ________________________________
                                        Robert N. Scola, Jr.
                                        United States District Judge
